DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Taro Yaguchi on December 16, 2021.  The application has been amended as follows: 
The title was changed to --Reciprocating Pump Designed for Preventing Valves From Being Assembled Erroneously--.
In Claim 3 line 2, “a plurality of the ribs and slits” was changed to --a plurality of the at least one rib and a plurality of the at least one slit--.
In Claim 6 lines 1-2, “a plurality of the ribs and slits” was changed to --a plurality of the at least one rib and a plurality of the at least one slit--.

Reasons for Allowance
Claims 1-8 are allowed.  The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 3-5, the prior art does not teach a reciprocating pump comprising all the limitations of claim 1, but more specifically  comprising a first connecting adapter, which is disposed on a lower side of the suction valve, has a third connection port housing a lower portion of the suction valve internally and connects the suction valve with the first connection port; and a second connecting adapter, which is disposed on an upper side of the discharge valve, has a fourth connection port housing an upper portion of the discharge valve internally and connects the discharge valve with the second connection port, wherein at least one rib extending in a connecting direction of the valve cartridge is provided on each of inner sides of the second connection port of the pump head and the third connection port of the first connecting adapter; at a lower outer periphery of the valve cartridge, at least one slit which extends in the connecting direction and into which the rib is loosely inserted is provided, and relationship (id2b, id3b) > od1t > (id1, id4) > od2> (id2t, id3t) > od1b is satisfied, wherein an inside diameter of the first connection port is id1, an inside diameter of the second connection port is id2b, an inscribed diameter at a top of the rib of the second connection port is id2t, an inside diameter of the third connection port is id3b, an inscribed diameter at a top of the rib of the third connection port is id3t, an inside diameter of the fourth connection port is id4, an outside diameter of the lower outer periphery of the valve cartridge is od1t, an outside diameter of a bottom of the slit at the lower outer periphery 
With respect to claims 2 and 6-8, the prior art does not teach a reciprocating pump comprising all the limitations of claim 2, but more specifically comprising a first connecting adapter, which is disposed on a lower side of the suction valve, has a third connection port housing a lower portion of the suction valve internally and connects the suction valve with the first connection port; and a second connecting adapter, which is disposed on an upper side of the discharge valve, has a fourth connection port housing an upper portion of the discharge valve internally and connects the discharge valve with the second connection port, wherein at least one rib extending in a connecting direction of the valve cartridge is provided on each of inner sides of the first connection port of the pump head and the fourth connection port of the second connecting adapter; at an upper outer periphery of the valve cartridge, at least one slit which extends in the connecting direction and into which the rib is loosely inserted is provided, and relationship (id1b, 1d4b) > od2t > (id2, id3) > od1 > (id1t, 1d4t) > od2b is satisfied, wherein an inside diameter of the first connection port is id1b, an inscribed diameter at a top of the rib of the first connection port is id1t, an inside diameter of the second connection port is id2, an inside diameter of the third connection port is id3, an inside diameter of the fourth connection port is id4b, an inscribed diameter at a top of the rib of the fourth connection port is id4t, an outside diameter of the upper outer periphery of the valve cartridge is od2t, an outside diameter of a bottom of the slit at the upper outer periphery is od2b, and an outside diameter of the lower outer periphery of the valve cartridge is od1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wally, Fujinaka, Adachi and Parikh all teach pumps having similar valve cartridge designs, but do not teach the claimed relationships.  Maguire teaches a valve having the claimed rib and slit arrangement, but also does not teach a pump having the claimed relationships.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746